 


109 HR 3910 IH: Verifying the Outcome of Tomorrow’s Elections Act of 2005
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3910 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Feeney (for himself, Mr. King of Iowa, Mr. Bishop of Utah, Mr. Bartlett of Maryland, Mr. Chabot, Mr. Issa, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Help America Vote Act of 2002 to require individuals to present a government-issued photo identification as a condition of voting in elections for Federal office, to prohibit any individual from tabulating votes in an election for Federal office unless the individual has been subject to a criminal background check, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Verifying the Outcome of Tomorrow’s Elections Act of 2005. 
2.Preventing Voting by Ineligible Individuals 
(a)Requiring Voters to Provide Photo Identification 
(1)In generalSection 303(b) of such Act (42 U.S.C. 15483(b)) is amended— 
(A)in the heading, by striking for Voters Who Register by Mail and inserting for Providing Photo Identification; and 
(B)by striking paragraphs (1) through (3) and inserting the following: 
 
(1)Individuals voting in personNotwithstanding any other provision of law, the appropriate State or local election official may not provide a ballot for an election for Federal office (including a provisional ballot under section 302(a)) to an individual who desires to vote in person unless the individual presents to the official a current, valid, State-issued photo identification (as determined in accordance with subsection (d)).  
(2)Individuals voting by mailNotwithstanding any other provision of law, the appropriate State or local election official may not accept any ballot for an election for Federal office provided by an individual who votes by mail unless the individual submits with the ballot a copy of a current, valid, State-issued photo identification (as determined in accordance with subsection (d)). . 
(2)Conforming amendmentsSection 303 of such Act (42 U.S.C. 15483) is amended— 
(A)in the heading, by striking for voters who register by mail and inserting for Providing Photo Identification; and 
(B)in subsection (c), by striking subsections (a)(5)(A)(i)(II) and (b)(3)(B)(i)(II) and inserting subsection (a)(5)(A)(i)(II). 
(3)Clerical amendmentThe table of contents of such Act is amended by amending the item relating to section 303 to read as follows: 
 
 
Sec. 303. Computerized statewide voter registration list requirements and requirements for providing photo identification. 
(b)Standards For Determining Validity of Photo IdentificationsSection 303 of such Act (42 U.S.C. 15483) is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection: 
 
(d)Standards For Determining Validity of Photo Identification 
(1)Minimum standards 
(A)In generalFor purposes of subsections (b)(1) and (b)(2), a State-issued photo identification is valid if the State meets the requirements of this subsection. 
(B)State certificationsThe Secretary of Homeland Security shall determine whether a State is meeting the requirements of this section based on certifications made by the State to the Secretary of Transportation. Such certifications shall be made at such times and in such manner as the Secretary of Transportation, in consultation with the Secretary of Homeland Security, may prescribe by regulation. 
(2)Minimum document requirementsTo meet the requirements of this subsection, a State shall include, at a minimum, the following information and features on each photo identification issued to a person by the State for purposes of subsection (b): 
(A)The person's full legal name. 
(B)The person's date of birth. 
(C)The person's gender. 
(D)The person's number for the form of the identification. 
(E)A digital photograph of the person. 
(F)The person's address of principle residence. 
(G)The person's signature. 
(H)Physical security features designed to prevent tampering, counterfeiting, or duplication of the document for fraudulent purposes. 
(I)A common machine-readable technology, with defined minimum data elements. 
(3)Minimum issuance standards 
(A)In generalTo meet the requirements of this subsection, a State shall require, at a minimum, presentation and verification of the following information before issuing a photo identification to a person for purposes of subsection (b): 
(i)A photo identity document, except that a non-photo identity document is acceptable if it includes both the person's full legal name and date of birth. 
(ii)Documentation showing the person's date of birth. 
(iii)Proof of the person's social security account number or verification that the person is not eligible for a social security account number. 
(iv)Documentation showing the person's name and address of principal residence. 
(B)Verification of documentsTo meet the requirements of this section, a State shall implement the following procedures: 
(i)Before issuing a photo identification to a person, the State shall verify, with the issuing agency, the issuance, validity, and completeness of each document required to be presented by the person under subparagraph (A). 
(ii)The State shall not accept any foreign document, other than an official passport, to satisfy a requirement of subparagraph (A). 
(4)Other requirementsTo meet the requirements of this section, a State shall adopt the following practices in the issuance of photo identifications issued for purposes of subsection (b): 
(A)Employ technology to capture digital images of identity source documents so that the images can be retained in electronic storage in a transferable format. 
(B)Retain paper copies of source documents for a minimum of 7 years or images of source documents presented for a minimum of 10 years. 
(C)Subject each person applying for a photo identification to mandatory facial image capture. 
(D)Establish an effective procedure to confirm or verify a renewing applicant's information. 
(E)Confirm with the Social Security Administration a social security account number presented by a person using the full social security account number, and in the event that a social security account number is already registered to or associated with another person to which any State has issued a photo identification, the State shall resolve the discrepancy and take appropriate action. 
(F)Refuse to issue a photo identification to a person holding a driver's license issued by another State without confirmation that the person is terminating or has terminated the driver's license. 
(G)Ensure the physical security of locations where photo identifications are produced and the security of document materials and papers from which identifications are produced. 
(H)Subject all persons authorized to manufacture or produce photo identification to appropriate security clearance requirements. 
(I)Establish fraudulent document recognition training programs for appropriate employees engaged in the issuance of photo identifications. 
(J)Limit the period of validity of all photo identifications that are not temporary to a period that does not exceed 8 years.. 
(c)Effective DateSection 303(e) of such Act (42 U.S.C. 15483(3)), as redesignated by subsection (b), is amended to read as follows: 
 
(e)Requirement to provide photo identificationSubsection (b) shall apply with respect to elections for Federal office held in 2008 and each succeeding year.. 
3.Ensuring Integrity of Vote Counts Section 301(a) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended by adding at the end the following new paragraph: 
 
(7)Other steps to ensure integrity in tabulation of votes 
(A)Testing of equipmentEach State shall conduct regular tests of the equipment used to tabulate votes in voting systems to ensure that the system meets the error rate standards described in paragraph (5) and that the equipment works correctly. 
(B)Criminal history background checks for election officials 
(i)RequirementA State may not permit any individual to tabulate votes cast on a voting system, or to certify the tabulation of votes cast on a system, unless the individual has satisfactorily undergone a criminal history background check conducted using the national criminal history background check system and State criminal history repositories of all States in which the individual has resided. 
(ii)DefinitionIn clause (i), the term national criminal history background check system has the meaning given the term in section 5 of the National Child Protection Act of 1993 (42 U.S.C. 5119c). 
(C)Permitting parties to observe tabulationA State shall permit a representative of each political party with a candidate on the ballot used at a precinct during an election to observe the tabulation of the votes cast on the voting system and the certification of the tabulation of votes cast on the system.. 
4.Prohibiting Per Application Payments for Distribution or Collection of Voter Registration ApplicationsSection 905 of the Help America Vote Act of 2002 (42 U.S.C. 15544) is amended by adding at the end the following new subsection:  
 
(c)Payment on Commission Basis For Distribution or Collection of Voter Registration Application Forms 
(1)In generalIt is unlawful for any person to pay any other person for distributing applications for voter registration in elections for Federal office, or for collecting completed or partially completed applications for voter registration in elections for Federal office, if the amount of the payment is determined on the basis of the number of applications distributed or collected. 
(2)PenaltyAny person who violates paragraph (1) shall be fined in accordance with title 18, United States Code, imprisoned for not more than 2 years, or both.. 
5.Additional Requirements for Voting Systems 
(a)Production of permanent, individually verifiable paper record of each vote castSection 301(a)(2)(B) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)(2)(B)) is amended— 
(1)by redesignating clause (iii) as clause (iv); and 
(2)by striking clauses (i) and (ii) and inserting the following: 
 
(i)After the voter enters a vote on the voting system, the system shall provide the voter with an auditable paper record showing how the vote will be recorded by the system, and the voter shall use such record to verify that the vote shown is the vote the voter intends to cast. 
(ii)If the voter does not verify that the vote shown on a record provided under clause (i) is the vote the voter intends to cast, the system shall provide the voter with the opportunity to change the ballot and correct any error in the vote, and shall provide the voter with a new auditable paper record under such clause that reflects the change or correction made by the voter. 
(iii)Once a voter verifies that the vote shown on a paper record provided under clause (i) is the vote the voter intends to cast (whether verified as originally entered or as changed and corrected as described in clause (ii)), the vote shall be final and the record shall serve as a permanent paper record of the vote.. 
(b)Prohibiting removal of paper record from polling place; clarifying purposes for which record may be usedClause (iv) of section 301(a)(2)(B) of such Act (42 U.S.C. 15481(a)(2)(B)), as redesignated by subsection (a)(1), is amended by striking the period at the end and inserting the following: , and for such other official purposes as may be provided under State law, and may be removed from the polling place by and otherwise made available to an appropriate election official for such purposes, but the record (including any duplicate of the record or any photographic image of the record) may not be removed from the polling place by any other person or for any other purpose.. 
(c)Requiring voluntary voting system guidelines to include guidelines to ensure security of electronic dataSection 221(b)(1) of such Act (42 U.S.C. 15361(b)(1)) is amended by striking the period at the end and inserting the following: , including guidelines to ensure the security of any data which is transmitted or received electronically by voting systems. 
(d)Effective DateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2006 and each succeeding election for Federal office. 
 
